Exhibit 10.1

LOGO [g291021g30i37.jpg]

 

      Niall Tuckey          Citibank Europe plc       Vice President          1
North Wall Quay       ILOC Product          Dublin 1, Ireland                  
            Tel +353 (1) 622 7430                Fax +353 (1) 622 2741         
      Niall.Tuckey@Citi.com

 

FROM:    Citibank Europe plc (the “CEP”) TO:   

AXIS Specialty Limited; AXIS Re Limited; AXIS Specialty Europe Limited; AXIS

Insurance Company; AXIS Surplus Insurance Company; AXIS Specialty Insurance

Company and AXIS Reinsurance Company (the “Companies”; each, a “Company”)

DATE:    27 January 2012

Ladies and Gentlemen,

Insurance Letters of Credit – Master Agreement dated 14 May 2010 between (1) CEP
and (2) the Companies regarding a committed letter of credit facility in a
maximum aggregate amount of USD 750,000,000 and as may be amended, varied,
supplemented, novated or assigned as the case may be (the “Master Agreement”).

 

1. We refer to the Master Agreement. Defined terms used in this letter shall
have the meanings given to them in the Master Agreement (including where defined
in the Master Agreement by reference to another document).

 

2. CEP and the Companies agree, for good and valuable consideration, the receipt
and legal sufficiency of which are hereby acknowledged, that as effective from
the date of this letter, all references to “Companies” in the Committed Facility
Letter shall be deemed to mean AXIS Specialty Limited; AXIS Re Limited; AXIS
Specialty Europe Limited; AXIS Insurance Company; AXIS Surplus Insurance Company
and AXIS Reinsurance Company.

 

3. Except as expressly amended by this letter, the Master Agreement remains
unmodified and in full force and effect. In the event of a conflict or
inconsistency between the terms of this letter and the terms of the Master
Agreement, the terms of this letter shall prevail.

 

4. This letter may be executed in counterparts, each of which shall be deemed to
be an original, and all such counterparts taken together shall constitute one
and the same agreement. This letter and any non-contractual obligations arising
in connection with it shall be governed by English law.

 

5. Please indicate your agreement to the foregoing by countersigning the
attached copy of this letter and returning the same to us.

[signature pages follow]

 

 

Citibank Europe plc

Directors: Aidan M Brady, Mark Fitzgerald, Jim Farrell, Bo J. Hammerich
(Sweden), Brian Hayes, Mary Lambkin, Frank McCabe, William J. Mills (USA),

Terence O’Leary (U.K.), Cecilia Ronan, Patrick Scally, Christopher Teano
(U.S.A.), Francesco Vanni d’Archirafi (Italy), Tony Woods.

 

Registered in Ireland: Registration Number 132781. Registered Office: 1 North
Wall Quay, Dublin 1.

Ultimately owned by Citigroup Inc., New York, U.S.A.

Citibank Europe plc is regulated by the Central Bank of Ireland

 



--------------------------------------------------------------------------------

For and on behalf of

Citibank Europe plc

 

Name:  

/s/ Peadar MacCanna

        Title:  

Director                         

       

We agree to the terms set out in this letter.

For and on behalf of

AXIS Specialty Limited

 

Name:  

/s/ Jose Osset               

        Title:  

SVP, Treasurer             

       

For and on behalf of

AXIS Re Limited

 

Name:  

/s/ Tim Hennessy            

        Title:  

EVP, CEO                          

       

For and on behalf of

AXIS Specialty Europe Limited

 

Name:  

/s/ Tim Hennessy            

        Title:  

EVP, Director                    

       

For and on behalf of

AXIS Insurance Company

 

Name:  

/s/ Andrew Weissert

        Title:  

General Counsel        

       

For and on behalf of

AXIS Surplus Insurance Company

 

Name:  

/s/ Andrew Weissert

        Title:  

General Counsel        

       



--------------------------------------------------------------------------------

For and on behalf of

AXIS Specialty Insurance Company

 

Name:  

/s/ Andrew Weissert

        Title:  

General Counsel

       

For and on behalf of

AXIS Reinsurance Company

 

Name:  

/s/ Andrew Weissert

        Title:  

General Counsel

       